          Case 1:19-cv-09414-VM Document 12 Filed 01/07/20 Page 1 of 3


                                                                                Seth D. Berlin
                                                                                Tel: 202.508.1122
                                                                                berlins@ballardspahr.com

                                                                                Jacquelyn N. Schell
                                                                                Tel: 646-346-8048
                                                                                schellj @ballardspahr.com


                                                              December 20, 2019
David M. Schwartz, Esq. (dschwartz@gerstmanschwartz.com)
Randy E. Kleinman, Esq. (rkleinman@gerstmanschwartz.com)

         R e:    Loudon v. The Daily Beast Company, LLC, et al., No. 19-cv-9414 (S.D.N.Y.)

Dear David and Randy:

       We write on behalf of The Daily Beast Company LLC ("The Daily Beast") and
IAC/InterActiveCorp ("IAC") (collectively, "Defendants"),1 pursuant to Judge Marrero's
Individual Practice Rule II.B.1 , to explain why your client's Complaint fails to state a claim.

    I.   Loudon's Claims for Defamation (Counts I and II) Fail to State a Claim.

        Under both the common law and the First Amendment, Loudon must plead, among other
things, (a) statements of fact, (b) that she contends are false, and ( c) that she alleges Defendants
published with subjective awareness of their falsity. As an initial matter, the challenged Article
accurately reports that Loudon "obtained a Ph.D. in a field called 'human and organization
systems ' " and that she is not licensed as a psychologist. Compl. ,i,i 15, 18, 22 & Ex. B
( confinning that she has "a PhD in Human and Organization Systems" and nowhere contending
that she has a license). Because the Article's statements on these central facts are true, they are
non-actionable. See Phila. Newspapers, Inc. v..Hepps, 475 U.S. 767, 776 (1986) (imposing
"constitutional requirement that the plaintiff bear the burden of showing falsity").

        Loudon's real gripe seems to be that, despite its text, the Article somehow "accus[es] her
... of not having [any] psychology degree," Compl. ,i 1; id. at ,i 22 (pointing to her "bachelor's
degree" in psychology), and falsely suggests that she "is not a Doctor," id. ,i 21. But the Article
makes clear - including in its headline, its text, and its focus on whether she is qualified to make
clinical judgments about President Trump in her book - that it is addressing her doctoral degree
and licensure. See, e.g., Turn er v. Wells, 879 F.3d 1254, 1262-70 (11th Cir. 2018) (confirming
that meaning conveyed by article is in first instance a question of law for the court, affirming
order granting motion to dismiss after "considering the Report's actual text," and rejecting
plaintiffs efforts to "cherry pick statements ... out of context") (applying Florida law). 2

       Loudon likewise complains about the Article' s judgments about her educational
credentials, contending that her "Master's Degree in Organization Development [is] analogous to


1
    Defendant Tanya Basu, The Daily Beast's former science editor, has not been served.
2
 A New York federal court applies (a) New York's choice of law rules, which in a claim for
defamation and related torts means the law of plaintiffs home state (Florida), see, e.g., Reeves v.
ABC, 719 F.2d 602 (2d Cir. 1983), and (b) federal precedent for federal constitutional issues.
        Case 1:19-cv-09414-VM Document 12 Filed 01/07/20 Page 2 of 3

December 20, 2019
Page 2

Industrial Psychology," that her "PhD in Human and Organization Systems [is] a subset of
psychology," and that her transcripts (which were obviously unavailable to The Daily Beast)
show that her "entire education is grounded in the field of psychology." Comp 1. ,r 22 & n.6; see
also id. ,r 20 (relying on etiquette guide's advice that person with Ph.D. may be called "Doctor").
But whether her credentials are sufficiently "psychological" or whether she is qualified to make
clinical psychological judgments are protected expressions of opinion, not statements of fact that
can be actionable in defamation. See Turner, 879 F.3d at 1262 ("Whether the statement is one of
fact or opinion" is a "question of law for the court"; protecting "opinion based on facts which are
set forth in the publication or which are ... available to the reader"); Doe v. White Plains Hosp.
Med. Ctr., 2011 U.S . Dist. LEXIS 76076, at *3, *8 (S.D.N.Y. July 8, 2011) (statement that
plaintiff "lack[ ed] nursing knowledge and clinical judgment" was protected opinion). 3

        Finally, even assuming that Loudon's claims were based on false statements of fact
(which they are not), as a public figure, she must plead - and ultimately prove by clear and
convincing evidence - that the defendant published the challenged statements "with 'actual
malice' - that is, with knowledge that the statements were false or with reckless disregard as to
their falsity." Biro v. Conde Nast, 807 F.3d 541 , 544 (2d Cir. 2015) (quoting NY Times Co. v.
Sullivan, 376 U.S. 254, 279-80 (1964)). Here, each of Loudon's allegations, even if proven,
would not establish actual malice as a matter of law. First, although she claims that defendants
failed to engage in "rudimentary journalistic research," Compl. ,r 23; id. ,r,i 20, 26, 31, a "failure
to investigate before publishing, even when a reasonably prudent person would have done so, is
not sufficient to establish reckless disregard," Harte-Hanks Commc 'ns, Inc. v. Connaughton, 491
U.S. 657, 688 (1989). Second, although Loudon repeatedly asserts that defendants published the
Article based on their purported ill will towards her and President Trump, e.g., Compl. ,r,i 1, 4,
16, 18-19, 25-26, 41, 50, it is well settled as a matter of constitutional law that ill motive alone
"cam1ot provide a sufficient basis for finding actual malice." Harte-Hanks, 491 U.S. at 665.
Third, Loudon does not dispute that Ms. Basu repeatedly attempted to contact her prior to
publication, negating her claim of actual malice. See Contemporary Mission, Inc. v. N. Y Tim es
Co., 665 F. Supp. 248,270 (S.D.N.Y. 1987), aff'd, 842 F.2d 612 (2d Cir. 1988). Finally,
Loudon does not dispute that her own publisher acknowledged that the statements about her
Ph.D. were false and agreed to correct them in future editions of her book, underscoring the
publisher's belief that the Article's statements were true. 4

3
  Statements about whether the university conferring her Ph.D. is an "online school" or "a brick
and mortar graduate university," Compl. ,i,r 18-20 & nn.3-4, are not about Loudon and would not
subject either the school or her to the "hatred, distrust, ridicule, contempt or disgrace" required to
state a claim. Keller v. Miami Herald Publ'g Co., 778 F.2d 711, 716 (11th Cir. 1985).
4
  In addition, Loudon' s claim is untimely. Under New York's choice of law rules, see note 2
supra, " [w ]hen a nonresident sues on a cause of action accruing outside New York, CPLR 202
requires the cause of action to be timely under the limitation periods of both New York and the
jurisdiction where the cause of action accrued." 2 I 38747 Ontario, Inc. v. Samsung C&T Corp.,
31 N.Y.3d 372, 377 (2018). The Article was published more than a year before Loudon sued,
and her claims are thus time-barred under New York's one-year statute of limitations. CPLR
215(3). Because Loudon incorrectly asserts that the Article was published within the limitations
period, Compl. ,i 15, defendants will, if necessary, request the Court to authorize an early motion
for summary judgment on this discrete issue, while otherwise staying the case.
        Case 1:19-cv-09414-VM Document 12 Filed 01/07/20 Page 3 of 3

December 20, 2019
Page 3

 II.   Loudon's "Tag-Along" Claims (Counts III-V) Also Fail to State a Claim.

         Loudon's claims for intentional infliction of emotional distress and tortious interference
with prospective and existing business relationships also fail as a matter of law for multiple,
independent reasons. First, she cannot evade First Amendment protections for speech, detailed
above, by dressing up her defamation claims as other torts. See Hustler Magazine v. Falwell,
485 U.S. 46, 51-57 (1988) (so holding on claim for intentional infliction of emotional distress).
Second, even under state law, Florida's "single action rule" bars each of Loudon's "tag-along"
claims because they are based on the same article underlying her defamation claim. See
Klayman v. Judicial Watch, Inc., 22 F. Supp. 3d 1240, 1256 (S.D. Fla. 2014). Third, even if not
barred, Loudon's IIED claim would fail because questioning the credentials of a surrogate for a
U.S. president is far from the kind of extreme and outrageous conduct necessary to establish this
tort. See Cape Publ'ns, Inc. v. Bridges, 423 So. 2d 426,427 (Fla. 5th DCA 1982) (publishing
article about abducted plaintiffs rescue while clad only in dish towel did not rise to level of
outrageousness required). Finally, even if not barred, Loudon's intentional interference claims
fail because she does not identify any existing contract or business relationship that was actually
harmed, as required. The only relationship she identifies is with Amazon. Compl. ,r 61. But the
Amazon relationship is with her publisher and is concededly ongoing. Loudon alleges only that
Amazon sold fewer books because readers thought less of her - further confirming that her true
claim is for injury to reputation and is addressed, to the extent viable, by her defamation claim.

III.   IAC Should Be Dismissed Because It Did Not Publish Anything.

        Each ofLoudon's claims stems from the publication of the Article, which Loudon
correctly alleges was published by The Daily Beast. Compl. ,r 10. As a matter oflaw, the act of
publication cannot be imputed to an indirect corporate owner like IAC, and thus it should be
dismissed. See, e.g., Franklin v. Daily Holdings, Inc., 135 A.D.3d 87, 95-96 (1st Dep't 2015).

IV.    Defendants Are Entitled to An Award of Their Attorneys' Fees and Costs.

        Florida's "Anti-SLAPP" statute authorizes defendants to seek dismissal of claims that are
"without merit" and brought because the defendant "exercised the constitutional right of free
speech in connection with a public issue," which is defined to include a "news report" or "other
similar work." Fla. Stat. § 768.295. Upon a successful motion, an award of attorneys' fees and
costs is mandatory. Id.; Parekh v. CBS Corp., 2019 U.S. Dist. LEXIS 109212, at *3-4 (M.D.
Fla. July 1, 2019). In addition, under Fla. Stat. § 57.105, a substantive provision of Florida law
that applies in federal court, see Capital Factors, Inc. v. Heller Fin., Inc., 712 F. Supp. 908, 914
n.7 (S.D. Fla. 1989), attorneys' fees and costs are recoverable for defending claims that both
Loudon and you as her counsel should know are not supported by either facts or law. To avoid
owing fees and costs, Loudon should promptly dismiss her Complaint with prejudice.

Very truly yours,
Isl
Seth D. Berlin
Jacquelyn N. Schell
cc:    The Honorable Victor Marrero (by hand         SO ORDERED.


                                                     1-2-zv DATE
